DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims  directed to an invention and species non-elected without traverse.  Accordingly, claims 24, 25, 27, 29, 33, 34, 39, 40 have been cancelled.
Claim 1 is allowable. The election of species requirement of claim 3, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The election of species requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claim 3, is no longer withdrawn from consideration and is hereby rejoined because the claim(s) requires all the limitations of an allowable claim. 

EXAMINER REMARKS
After careful consideration of Applicant’s arguments in the Appeal Brief filed 3/14/2022, Examiner has concluded that Applicant’s arguments are persuasive.

Allowable Subject Matter
Claim 1 and all subsequent dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance: Based upon a thorough examination of the specific structures and functions of the Applicant’s device, the Examiner has determined that no prior art exists that anticipates this application. Furthermore, the Examiner does not believe it would be reasonable to formulate a 103 combination solely for the purpose of the rejection. The specific structures that distinguish this application over the prior art include “a product reader configured to sense each product of the series of products transported on the infeed conveyor upstream of a location at which the series of products are delivered into the interior space of the film and to provide detected information for facilitating access to unique product information associated with each sensed product of the series of products; and a labeling unit adapted to apply, downstream of the location at which the series of products are delivered into the interior space of the film, visual representation of the unique 2First Named Inventor: Russell T. Christman Serial No: 15/571,533 product information to the tube while the tube is moving or to the packaged product while the packaged product is moving”.  These specific structures, in their specific interactions render this device allowable over the prior art.

This feature is not found in the prior art in any form that could anticipate this device.  Any combination designed solely to reject the claim would rely heavily on hindsight and would therefore be impermissible.  Furthermore, if an attempt was made to combine several pieces of prior art to form a 103 combination, this combination would alter the device to the extent that it would no longer function as intended.

As a point of reference, the closest prior art that the Examiner was able to locate was Shanklin, (US 4,219,988) in view of Sullivan, (US 2006/0075329).  As discussed in the Applicant’s appeal brief, these references fail to adequately anticipate the current application.

Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731